                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                 CRIMINAL ACTION NO. 5:19-CR-00033-KDB-DCK-1

 UNITED STATES OF AMERICA,


    v.                                                           ORDER

 Antonio Carnell White,

                Defendant.


   THIS MATTER is before the Court on Defendant Antonio Carnell White’s pro se motion for

compassionate release and reduction in sentence and home confinement under 18 U.S.C. §

3582(c)(1)(A), the First Step Act of 2018, the Coronavirus Aid, Relief, and Economic Security

(CARES) Act of 2020, and a recommendation to the Bureau of Prisons for placement in a

residential re-entry center under the Second Chance Act of 2007 which was reauthorized by

Section 603 of the First Step Act of 2018. (Doc. No. 24). Having carefully reviewed the

Defendant’s motion, exhibits, and all other relevant portions of the record, the Court will deny the

motion without prejudice to a renewed motion properly supported by evidence and after exhaustion

of his administrative remedies.

                                      I.    BACKGROUND

   In 2019, Defendant pled guilty to possession of a firearm by a prohibited felon. (Doc. No. 10).

He was sentenced to 120 months plus ten years of supervised release. (Doc. No. 21).

   Defendant is a 30-year-old male confined at FCI Williamsburg, a medium-security federal

corrections institution in South Carolina, with a projected release date of February 28, 2027.

Defendant seeks a reduction in his sentence under the compassionate release statute, 18 U.S.C. §




         Case 5:19-cr-00033-KDB-DCK Document 25 Filed 07/17/20 Page 1 of 5
3582(c)(1)(A). He claims he suffers from severe fear of contracting the COVID-19 virus.

According to his Presentence Report, he describes his physical health as good and states he is not

under the care of a physician nor prescribed any medication. (Doc. No. 18, ¶ 81). The Defendant

did not attach any medical records to his motion.

                              II.   COMPASSIONATE RELEASE

   A prisoner may bring a motion for compassionate release before the court only if he “has fully

exhausted all administrative rights to appeal a failure” of the BOP to bring a motion on his behalf

or if 30 days have passed since the warden received his request, “whichever is earlier.” 18 U.S.C.

§ 3582(c)(1)(A). Courts are split over whether the exhaustion requirement is jurisdictional or is a

“case processing” rule that can be waived. Compare United States v. Brown, No. CR 12-20066-

37-KHV, 2020 WL 1935053, at *1 (D. Kan. Apr. 22, 2020) (“The requirement to exhaust

administrative remedies or wait 30 days after the warden receives a request is jurisdictional.”) with

United States v. Alam, -- F.3d --, No. 20-1298, 2020 WL 2845694, at *2 (6th Cir. June 2, 2020)

(holding that the administrative exhaustion requirement in 18 U.S.C. § 3582(c)(1)(A) is non-

jurisdictional). The majority view is that the exhaustion requirement is a case processing rule. See,

e.g., United States v. Smith, No. 12 Cr. 133 (JFK), 2020 WL 1849748, at *2-3 (S.D.N.Y. Apr. 13,

2020) (collecting cases).

   If the rule is not jurisdictional, then it can be waived, forfeited, or abandoned, and is otherwise

subject to exceptions. See United States v. Zukerman, 16 Cr. 194 (AT), 2020 WL 1659880, at *3

(S.D.N.Y. Apr. 3, 2020); United States v. Russo, No. 16-cr-441 (LJL), 2020 WL 1862294, at *5

(S.D.N.Y. Apr. 14, 2020). These exceptions include “where it would be futile, either because the

agency decisionmakers are biased or because the agency has already determined the issue, . . .

where the administrative process would be incapable of granting adequate relief, . . . [or] where




       Case 5:19-cr-00033-KDB-DCK Document 25 Filed 07/17/20 Page 2 of 5
pursuing agency review would subject plaintiffs to undue prejudice.” Zukerman, 2020 WL

1659880, at *3 (citing Washington v. Barr, 925 F.3d 109, 118-19 (2d Cir. 2019). It is Defendant’s

burden to show that he has exhausted his remedies or that exhaustion would be futile or result in

undue prejudice. See, e.g., United States v. Bolino, No. 06-cr-0806(BMC), 2020 WL 32461, at *1

(E.D.N.Y. Jan. 2, 2020) (requiring defendant to prove that the exhaustion requirement has been

met).

   Here, Defendant has not exhausted his remedies as required under 18 U.S.C. § 3852(c)(1)(A).

While he claims to have petitioned the warden for compassionate release, he does not attach a copy

of the request or a copy of any denial. Thus, Defendant has not exhausted his administrative

remedies as required under the statue because 30 days have not lapsed since he submitted a request

to the warden and he has not exhausted any appeal of a denial by the BOP to bring a motion on his

behalf.

    According to the BOP’s website, FCI Williamsburg has 1 inmate test positive with 4 staff

testing positive and no deaths. Given this information, the Court finds that Defendant has not met

his burden of showing that the exhaustion requirement in 18 U.S.C. § 3582(c)(1)(A) should be

excused. With so few positive tests of COVID-19 cases at FCI Williamsburg, requiring Defendant

to exhaust his administrative remedies within the BOP before petitioning this Court would not

result in any “catastrophic health consequences” or unduly prejudice Defendant. See United States

v. Fraction, No. 3:14-CR-305, 2020 WL 3432670, at *7 (M.D. Pa. June 23, 2020) (finding the

defendant did “not demonstrate any ‘catastrophic health consequences’ to make exhaustion futile

or show that he could be unduly prejudiced if he had to wait to exhaust his administrative remedies

with the BOP”). Generalized concerns regarding the possible spread of COVID-19 to the inmate

population at FCI Williamsburg are not enough for this Court to excuse the exhaustion




        Case 5:19-cr-00033-KDB-DCK Document 25 Filed 07/17/20 Page 3 of 5
requirement, especially considering the BOP’s statutory role, and its extensive and professional

efforts to curtail the virus’s spread at FCI Williamsburg. See United States v. Raia, 954 F.3d 594,

597 (3d Cir. 2020).

                                       III.   CARES ACT

   In response to the COVID-19 pandemic, the President signed the CARES Act into law on

March 27, 2020. Pub. L. 116-136, 134 Stat 281, 516. Section 12003(b)(2) of the Act gives the

Director of the BOP authority to lengthen the maximum amount of time a prisoner may be placed

in home confinement under 18 U.S.C. § 3624(c)(2) during the covered emergency period, if the

Attorney General finds that emergency conditions will materially affect the functioning of the

BOP. On April 3, 2020, the Attorney General issued a memorandum to the Director of the BOP

making that finding and directing the immediate processing of suitable candidates for home

confinement. However, nothing in the CARES Act gives the Court a role in determining those

candidates. See United States v. Caudle, 740 F. App’x 364, 365 (4th Cir. 2018) (district court

lacks authority to govern designation of prisoners under § 3624(c)(2)).

                         IV.    RESIDENTIAL RE-ENTRY CENTER

   The Defendant also requested a transition to a halfway house. It is the responsibility of the

Attorney General, through the Bureau of Prisons, to designate the place of incarceration, United

States v. Evans, 159 F.3d 908, 912 (4th Cir. 1998) (authority to designate place of confinement

vested in BOP), which is reflected in the language of the statute that “[t]he Attorney General, in

coordination with the Director of the Bureau of Prisons, shall,…, conduct the following activities

to establish a Federal prisoner reentry initiative.” 34 U.S.C. § 60541(a).

   The Court hereby declines to make such a recommendation because Defendant’s current

sentence and conditions of custody are sufficient but not greater than necessary to accomplish the




       Case 5:19-cr-00033-KDB-DCK Document 25 Filed 07/17/20 Page 4 of 5
goals of sentencing. Furthermore, at this stage in Defendant’s sentence, the custodial authorities

are more informed and qualified to make such decisions regarding conditions of custody.

                                          V.     ORDER

   IT IS THEREFORE ORDERED that Defendant’s motion for compassionate release and

reduction in sentence, home confinement and recommendation for placement in a residential re-

entry center, (Doc. No. 24), is DENIED without prejudice to a renewed motion properly supported

by evidence and after exhaustion of his administrative remedies.

   SO ORDERED.



                                       Signed: July 17, 2020




      Case 5:19-cr-00033-KDB-DCK Document 25 Filed 07/17/20 Page 5 of 5
